El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
Tenemos ante nuestra consideración una pugna juris-diccional suscitada entre un organismo administrativo y el foro judicial. A través de estos recursos se cuestiona, espe-cíficamente, si la revisión de una determinación de la Junta de Subastas de Mejoras Permanentes de la Univer-sidad de Puerto Rico (JSMP-UPR), mediante la cual se ad-judicó la buena pro de un proyecto tomando en considera-ción la reputación e integridad comercial de los proponentes, le corresponde en primera instancia al Tribunal de Apelaciones o si, por el contrario, es menester acudir inicialmente ante la Junta Revisora de Subastas de la Ad-ministración de Servicios Generales (JRS-ASG).
i—I

Trasfondo procesal

Durante agosto de 2014, la JSMP-UPR publicó el Aviso de Solicitud de Cualiñcaciones (RFQ) JSMP 15-001-RFQ *967(Request for Qualifications o RFQ)(1) con el propósito de seleccionar empresas aptas para someter propuestas para el desarrollo y la construcción de las instalaciones de los laboratorios de neuroplasticidad y síntesis química, así como las instalaciones de un vivarium,(2) en el edificio de Ciencias Moleculares de la Universidad de Puerto Rico (UPR). De los nueve solicitantes iniciales, únicamente las tres empresas que obtuvieron la mejor puntuación en el proceso de RFQ se certificaron como cualificadas para pos-teriormente someter propuestas dirigidas a ejecutar las obras. Estas fueron: Aireko Construction Corp. (Aireko), F&R Construction Group., Inc. (F&R), y CIC Construction Group, S.E. (CIC).(3) Acorde con lo anterior, el 12 de junio de 2015, la JSMP-UPR le cursó una invitación a estas tres corporaciones para que sometiesen sus respectivas pro-puestas selladas atinentes al desarrollo programado JSMP 15-001-RFP, a través del método de requerimiento de pro-puestas “RFP” {Request for Proposal o RFP).(4)
Luego de varios incidentes procesales, el comité evalua-dor nombrado para asistir en el proceso de análisis de las propuestas, unánimemente recomendó a CIC para llevar a *968cabo el proyecto. Entendió que CIC ofreció la mejor opción en comparación con las otras dos empresas participantes dentro de los parámetros de selección previamente estable-cidos por la JSMP-UPR.
El 26 de octubre de 2015, la JSMP-UPR emitió un primer Aviso de Adjudicación de la Propuesta Sellada a favor de CIC. El documento no detalló las razones para la selección. Además, se apercibió un término equivocado y más corto que el aplicable para los afectados tramitar una solicitud de reconsideración. Inconformes con tal decisión, Aireko solicitó reconsideración ante la JSMP-UPR, mien-tras que F&R acudió directamente al Tribunal de Apelacio-nes mediante un recurso de revisión judicial. Eventual-mente, el Panel de Reconsideración #2 de la JSMP-UPR dejó sin efecto la determinación impugnada y ordenó a la JSMP-UPR que emitiera un nuevo aviso de adjudicación del proyecto JSMP 15-001-RFP, conforme a derecho.
A tono con lo anterior, el 23 de diciembre de 2015, la JSMP-UPR notificó un segundo Aviso de Adjudicación de la Propuesta Sellada (RFP). Nuevamente escogió a CIC como la agraciada, conforme a la recomendación del comité eva-luador, a base del criterio de mejor valor o Best Value, se-gún dispuesto en el RFP.
Se anejaron al aviso las tablas preparadas para cada uno de los tres participantes, donde se desglosó la puntuación que otorgó el comité evaluador en los renglones concernien-tes a los componentes técnicos del proyecto (Technical Evaluation Criteria) con la explicación correspondiente. Igual-mente, se incluyeron los puntos concedidos a base de los precios sugeridos por los proponentes conforme a una fór-mula fijada en el RFP (Price Evaluation Criteria).
En el aviso se indicó, además, que el comité evaluador también había tomado en consideración la reputación e in-tegridad comercial de los proponentes, según la información provista por estos, así como por información difundida públicamente. A esos efectos, se reseñaron ciertos procesos *969iniciados en el foro federal contra dos entidades relaciona-das a F&R,(5) así como contra Aireko y dos de sus emplea-dos,(6) por violaciones a estatutos ambientales federales.
Como fundamento para su determinación, la JSMP-UPR destacó que CIC obtuvo la mejor puntuación en el renglón técnico seguida por Aireko (CIC 807.5 y Aireko 776.25). Además, señaló que era el único licitador que con-taba con la reputación e integridad comercial requerida *970para realizar un proyecto de la magnitud y relevancia de la propuesta en cuestión, particularmente porque esta con-lleva la utilización de fondos federales provenientes de un Grant del National Institute of Health.
Tanto Aireko como F&R solicitaron una reconsideración de la adjudicación ante el Panel de Reconsideración #2 de la JSMP-UPR.(7) Además, Aireko presentó simultánea-mente una reconsideración ante la JRS-ASG. El 15 de enero de 2016, el Panel de Reconsideración #2 de la JSMP-UPR denegó ambas solicitudes de reconsideración. Enton-ces, los dos proponentes acudieron al Tribunal de Apelacio-nes mediante sendos recursos de revisión judicial;(8) posteriormente, fueron consolidados allí.
El 17 de febrero de 2016, estando los recursos aún pen-dientes ante el Tribunal de Apelaciones, la JRS-ASG emi-tió una Resolución inicial donde concluyó que tenía juris-dicción para atender la reconsideración presentada por Aireko.(9) A pesar de que la JRS-ASG admitió que la UPR está excluida de las disposiciones del Plan de Reorganiza-ción Núm. 3 de 21 de noviembre de 2011, según enmen-dado (Plan), 3 LPRA Ap. XIX, concluyó que la JSMP-UPR se había sometido voluntariamente a su autoridad revisora en virtud del Art. 22 del Plan, 3 LPRA Ap. XIX (Art. 22). Señaló que, en el proceso de cualificar a los proponentes para el proyecto a través del RFQ, la JSMP-UPR les requi-rió certificar que no habían sido descalificados (debarred) para participar en contratos con el gobierno estatal. Adujo, además, que la Administración de Servicios Generales (ASG) es la única entidad competente para pasar juicio sobre dicha capacidad, a través del mecanismo del Registro *971Único de Licitadores (RUL).(10) Razonó que, por lo tanto, la JSMP-UPR había aceptado tácita y voluntariamente los procedimientos atinentes al RUL, incluso la autoridad de la JRS-ASG para atender la impugnación presentada por Aireko. No obstante, por entender erróneamente que aún quedaba pendiente una solicitud de reconsideración ante la JSMP-UPR, decidió esperar a que concluyera este trámite administrativo para entonces resolver en sus méritos el asunto planteado por Aireko.
Entre tanto, el 2 de marzo de 2016, la JSMP-UPR some-tió una Moción Informativa ante el Tribunal de Apelaciones para notificar que el 1 de febrero de 2016, el System for Award Management del Gobierno de Estados Unidos había publicado un Exclusion Summary en el que alertaba que Aireko Construction, LLC quedaba inelegible de participar en contratos en que se utilicen fondos federales mientras se realizaba la investigación pertinente a los hechos antes relatados. Luego, el 8 de marzo de 2016, CIC solicitó al Tribunal de Apelaciones que desestimara el recurso presentado por Aireko por académico a base de su alegada inelegibilidad.
Mediante Sentencia de 10 de marzo de 2016, el Tribunal de Apelaciones adoptó las expresiones de la JRS-ASG en su Resolución de 17 de febrero de 2016. Así, pues, dictaminó que a pesar de la UPR estar excluida de las disposiciones del Plan, esta se acogió voluntariamente a los procesos del RUL por utilizar o beneficiarse de alguna manera de este registro para cualificar a los licitadores. Igualmente, apoyó su determinación en el Art. 22 del Plan. A base de lo anterior, concluyó que le correspondía a la JRS-ASG resolver los cuestionamientos relacionados a la reputación e integridad comercial de Aireko para poder competir en la propuesta.
*972El 16 de marzo de 2016, la JRS-ASG emitió una Reso-lución y Orden en la que, entre otros asuntos, ordenó la paralización de toda acción relacionada a las propuestas del proyecto en controversia y anunció que pronunciaría su decisión sobre la impugnación de Aireko en treinta días a partir del 11 de marzo de 2016.
El 31 de marzo de 2016, CIC presentó ante este Foro una Solicitud de Certificación Interjurisdiccional acompa-ñada de una Moción en Auxilio de Jurisdicción mediante las cuales cuestionó la jurisdicción de JRS-ASG para inter-venir en la adjudicación objetada por Aireko.
El 6 de abril de 2016 expedimos el auto solicitado por CIC, acogido como un recurso de certiorari, y paralizamos los procedimientos en el caso. Del mismo modo, el 29 de abril de 2016 expedimos el auto de certiorari presentado por la JSMP-UPR y ordenamos la consolidación de ambos recursos.
1—i HH

Derecho aplicable

A. Jurisdicción
Por tratarse de un planteamiento de naturaleza jurisdic-cional, debemos resolver, en primera instancia, si el Tribunal de Apelaciones actuó correctamente al desestimar los recursos pendientes ante sí hasta tanto la JRS-ASG dispu-siera de la solicitud de reconsideración presentada por Aireko. (11)
El término jurisdicción denota el poder o la autori-dad que posee, ya sea un tribunal o un organismo adminis-trativo, para atender asuntos sometidos a su consideración. Ayala Hernández v. Consejo Titulares, 190 DPR 547 (2014); *973DACo v. AFSCME, 185 DPR 1 (2012); ASG v. Mun. San Juan, 168 DPR 337 (2006). Similar al caso de los tribunales, las agencias administrativas están impedidas de asumir ju-risdicción donde no existe. Ayala Hernández v. Consejo Titulares, supra; DACo v. AFSCME, supra.
El ámbito de autoridad de una entidad adminis-trativa dependerá de la delegación de aquellos poderes que le hayan sido específicamente conferidos por la Asamblea Legislativa. Ayala Hernández v. Consejo Titulares, supra; DACo v. AFSCME, supra; López Nieves v. Méndez Torres, 178 DPR 803 (2010); D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 3ra ed., Colombia, Ed. Forum, 2013, Sec. 2.1, págs. 35-36. Es por ello que se hace necesario, como paso inicial para precisar la capacidad de un ente administrativo de poder intervenir en determinado asunto, examinar su ley habilitadora, también conocida como ley orgánica. Ayala Hernández v. Consejo Titulares, supra; DACo v. AFSCME, supra; ASG v. Mun. San Juan, supra.
Conforme a lo anterior, un organismo administrativo no puede asumir jurisdicción sobre un asunto a menos que esté claramente facultado en ley para ello. Ayala Hernández v. Consejo Titulares, supra; DACo v. AFSCME, supra; ASG v. Mun. San Juan, supra. A esos efectos, hemos indicado que, “ni la necesidad, ni la utilidad, ni la conveniencia pueden sustituir al estatuto en cuanto a la fuente de poder de una agencia administrativa”. ASG v. Mun. San Juan, supra, pág. 343. Véanse, además: DACo v. AFSCME, supra; Ayala Hernández v. Consejo Titulares, supra. Consiguientemente, aquellas actuaciones que no encuentren apoyo en el estatuto habilitador de una entidad administrativa, se reputarán nu-las por constituir trámites ultra vires. Ayala Hernández v. Consejo Titulares, supra; DACo v. AFSCME, supra.
*974B. Hermenéutica
Como regia general en materia de hermenéutica legal, el texto de la ley se impone si no existe margen de duda sobre su acepción; así lo dictamina nuestro ordenamiento. Spyder Media Inc. v. Mun. de San Juan, 194 DPR 547 (2016); Doble Seis Sport v. Depto. Hacienda, 190 DPR 763 (2014); Rivera Fernández v. Mun. Carolina, 190 DPR 196 (2014). A esos efectos, el Art. 14 del Código Civil, 31 LPRA sec. 14, dispone que “[c]uando la ley es clara libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”.
Sin embargo, debemos ser cautelosos al llevar a cabo nuestro análisis, ya que los estatutos han de interpre-tarse de manera integral, acorde con la intención legislativa que los inspira. Anteriormente, hemos advertido que “la le-tra de la ley no debe seguirse ciegamente cuando ello iría en detrimento de su espíritu y su fin”. Rivera Fernández v. Mun. Carolina, supra, pág. 202. Como cualquier otro esta-tuto, al estudiar las leyes habilitadoras es menester exami-nar las expresiones de la Legislatura al promulgarlas. Igualmente, han de sopesarse la política pública y el interés social que se intenta promover. Ayala Hernández v. Consejo Titulares, supra. Véanse, además: DACo v. AFSCME, supra; D.A.Co. v. Fcia. San Martín, 175 DPR 198 (2009); ASG v. Mun. San Juan, supra.
C. El Plan de Reorganización
En el 2011 se aprobó el Plan con el propósito de brindar uniformidad y agilizar los procesos en la ASG ati-nentes al trámite de compras y adquisición de bienes y servicios no profesionales para los diversos componentes de la Rama Ejecutiva. Aun cuando el trámite de compras a través de la ASG quedaba circunscrito a la Rama Ejecu-tiva, se autorizó a las corporaciones públicas y a los muni-cipios a acogerse de manera voluntaria a los procesos esta-*975blecidos por la ASG para estos propósitos. A tales efectos, el Plan fijó su alcance de la manera siguiente:
Las disposiciones de este Plan regirán los procesos de com-pras y adquisición de bienes y servicios no profesionales en la Rama Ejecutiva, según definida en este Plan, En el caso de las corporaciones públicas y los municipios, éstas tendrán la op-ción de acogerse y beneficiarse de forma voluntaria de los sis-temas que habrán de desarrollarse para adquirir bienes y ser-vicios no profesionales por medio de un proceso a establecerse para las compras del Gobierno Estatal de Puerto Rico [...] (Én-fasis suplido). Art. 3 del Plan, 3 LPRAAp. XIX.
Por otra parte, la definición del término “Rama Ejecu-tiva” provista en el estatuto específicamente exceptuó a la UPR del esquema normativo del Plan, a menos que se dis-pusiera otra cosa.(12)
A grandes rasgos, el Plan consta de tres esquemas que impactan su viabilidad. El primero de ellos atiende lo re-lacionado a la logística y las formalidades requeridas para efectuar las compras del Gobierno. (13) Por otra parte, se estableció el RUL y se encomendó su funcionamiento a la ASG.(14) Por último, se creó la JRS-ASG.(15)
1. Adquisición de bienes y servicios no profesionales
A pesar de que el Plan está dirigido a suplir las necesi-dades de la Rama Ejecutiva, a través de su Art. 3 se le reconoció igualmente a las corporaciones públicas y a los *976municipios el derecho a utilizar de manera voluntaria los métodos de adquisición dispuestos por la ASG. Esta alter-nativa se hace viable a través de pactos mediante los cua-les las entidades gubernamentales exceptuadas del Plan, a su entera discreción, acuerdan expresamente con la ASG para que gestione sus compras. El Art. 22 del Plan dispone lo siguiente sobre este particular:
La Administración [ASG] tramitará a través de un sistema centralizado y automatizado, las compras de bienes y servicios no profesionales de la Rama Ejecutiva y las corporaciones pú-blicas y municipios que voluntariamente decidan utilizar los servicios de la Administración y negociará contratos abiertos para las compras regulares. [...]
[[Image here]]
La Administración podrá hacer extensivo mediante acuerdo entre la partes, cualquiera de estos servicios a aquellos muni-cipios, corporaciones públicas o ambos, que así lo soliciten. La participación de dichos municipios o corporaciones públicas bajo este Plan será voluntaria y podrá ser para todas o sólo algunas de las adquisiciones de bienes y servicios no profesio-nales [...] (Énfasis suplido). 3 LPRAAp. XIX.
2. Registro Único de Licitadores (RUL)
El RUL consiste de un listado de licitadores aspirantes a participar en los procesos de compra de bienes y servicios no profesionales de ciertas entidades gubernamentales que han sido previamente calificados por la ASG.(16) Según le-gislado, le corresponde a la ASG verificar, mediante crite-rios objetivos, la probidad y condición financiera de aque-llos individuos o empresas interesadas en hacer negocios con dependencias del Gobierno según designadas por el Plan.(17) Consiguientemente, la ASG tiene la responsabili-dad de verificar la integridad y capacidad económica de los licitadores potenciales para asegurar que los entes guber-namentales concernidos “solamente contraten con perso-nas naturales o jurídicas de probada solvencia moral y eco-*977nómica [...] ”. Art. 42(a) del Plan, 3 LPRA Ap. XIX. Parte de este trámite investigativo incluye cotejar que los aspiran-tes no hayan sido convictos de los delitos de fraude, mal-versación o apropiación ilegal de fondos públicos conforme estas violaciones aparecen detalladas en el Art. 3 de la Ley Núm. 458-2000, según enmendada, 3 LPRA sec. 928b.(18)
La inscripción en el RUL es obligatoria para “[t]oda persona natural o jurídica interesada en entrar en el mercado de adquisición de bienes y servicios de la Rama Ejecutiva, las corporaciones públicas y municipios del Gobierno de Puerto Rico [...] ”. (Énfasis suplido). Art. 40 del Plan, 3 LPRA Ap. XIX. Por lo cual, es necesario que estos indivi-duos o empresas cumplan con los requisitos allí dispuestos para poder hacer negocios con aquellas entidades cubiertas por el RUL. De esta manera, los componentes guberna-mentales concernidos están obligados a examinar las cons-tancias del registro como condición previa a contratar para sus compras. Art. 39 del Plan, 3 LPRA Ap. XIX,
Con el propósito de asistir en la implementación del RUL, se promulgó el Reglamento del Registro Único de Licitadores del Gobierno de Puerto Rico, Reglamento Núm. 8182, ASG, 20 de abril de 2012 (Reglamento Núm. 8182). En este documento se consignan, entre otros, los procedi-mientos atinentes al ingreso,(19) así como a la denegatoria de ingreso al RUL.(20) También se provee el trámite aplica-ble a la suspensión de licitadores. (21) En esa línea, existen dos procesos diferentes para remover a los licitadores del RUL. Primeramente, se provee para un trámite “ordina-rio”, que inicia la ASG cuando conoce que el licitador incu-rrió en alguna de las causales de suspensión consignadas *978en el Reglamento(22) Por otra parte, si la controversia sobre la aplicación de alguna de estas causales es incidental a un proceso asociado a una subasta, la Junta de Subastas de la ASG lo atenderá como parte del trámite de la adjudicación. Este procedimiento se denomina “extraordinario”(23)
El Reglamento Núm. 8182 también excluyó a la UPR de los procesos atinentes al RUL.(24)
3. Junta Revisora de Subastas ASG—Ley Núm. 153-2015
En el Plan original se le delegó a la JRS-ASG la responsabilidad de evaluar únicamente las impugnaciones a las determinaciones de la Junta de Subastas de la ASG. Mediante la Ley Núm. 153-2015 se insertaron unas en-miendas al Plan, las cuales ampliaron la jurisdicción de la JRS-ASG para que, además de la facultad de revisar las determinaciones de la Junta de Subastas de la ASG, según originalmente pautado, la JRS-ASG pudiese evaluar adju-dicaciones de las demás Juntas de Subastas de “las agen-cias o instrumentalidades de la Rama Ejecutiva”. (Enfasis suplido). See. 3 de la Ley Núm. 153-2015, enmendadora del Art. 51 del Plan, 3 LPRAAp. XIX. Sin embargo, la Ley Núm. 153-2015 expresamente limitó las instituciones im-pactadas por la enmienda a aquellas no exceptuadas por el Plan(25) En otras palabras, las nuevas facultades revisoras *979de la JRS-ASG se extendieron únicamente a aquellas enti-dades gubernamentales específicamente cobijadas por el Plan, que no hubiesen sido previamente exceptuadas.
Estos cambios en el trámite procesal ante la JRS-ASG hicieron necesario realizar ciertos ajustes en las disposicio-nes pertinentes de la Ley de Procedimiento Administrativo Uniforme (LPAU)(26) con el propósito de fijar el trámite co-rrespondiente a los nuevos procesos administrativos y a una eventual revisión judicial. En las enmiendas a la LPAU, según introducidas por la Ley Núm. 153-2015, se reconoce que en los casos de impugnación de subasta no siempre se tendrá que acudir a la JRS-ASG, pues su juris-dicción no abarca a todas las agencias de la Rama Ejecutiva.(27) Del mismo modo, al detallar los principios que rigen las determinaciones relacionadas a las subastas para adecuarse a la normativa de la LPAU, nuevamente se hace la salvedad de las exclusiones consignadas en el Plan:
Todas las agencias, entidades o instrumentalidades de la Rama Ejecutiva del Estado Libre Asociado de Puerto Rico, no excluidas de las disposiciones del Plan de Reorganización Núm. 3-2011 [...] deberán cumplir con los siguientes criterios o estándares generales de evaluación o adjudicación en sus pro-cesos de subastas, requerimiento de propuestas o requeri-mientos de cualificaciones [...] Sec. 11 de la Ley Núm. 153-2015 (3 LPRA see. 2169 n.) (Supl. 2016).
*980rH 1—! 1—I

Discusión

A. Artículo 22 del Plan de Reorganización
De entrada, debemos señalar que, en su Resolución, la JRS-ASG reconoció que la UPR estaba exenta de los trámi-tes de revisión provistos en el Plan. No obstante, concluyó que la JSMP-UPR se sometió voluntariamente a la juris-dicción de la JRS-ASG al requerirle a los proponentes que, como parte del proceso de cualificarlos a través del RFQ, certificaran que no estaban impedidos de contratar con el Gobierno.(28) Consecuentemente, resolvió que le correspon-día a la JRS-ASG atender la controversia presentada por Aireko, atinente a su reputación e integridad comercial previo a que este licitador pudiese acudir al foro judicial. La JRS-ASG explicó su razonamiento en la Resolución emitida a tales efectos, de la forma siguiente:
Si la Junta de Subastas [de la UPR] de alguna forma utilizó o se benefició del proceso del Registro Único de Licitadores (RUL) para certificar, cualificar, evaluar y lo aprobar los licitadores en el RFP, tenemos que concluir que la Junta de Subastafs] se so-metió, implícitamente a los procedimientos de la ASG. A[u]n cuando fue la Junta de Subastafs] de la UPR la que llevó a cabo la evaluación del RFP, esta Junta Revisora mantiene jurisdic-ción sobre cualquier reconsideración administrativa del mencio-nado RFP. (Énfasis suplido). Caso Núm. CC-2016-347, Pieza 1, Apéndice de la Petición de certiorari, pág. 211.
La JRS-ASG apoyó su determinación en las disposicio-nes del Art. 22 del Plan, supra, las cuales permiten a las entidades excluidas de este esquema utilizar los servicios disponibles a través de la ASG para adquirir bienes y ser-*981vicios no profesionales. El Tribunal de Apelaciones coinci-dió con la postura de la JRS-ASG;, por lo que le remitió a este organismo administrativo la jurisdicción inicial para atender el planteamiento de Aireko.
Procedemos a analizar los argumentos expuestos por la JRS-ASG utilizando como base los principios cardinales de hermenéutica antes reseñados, atendiendo en primera ins-tancia el texto claro del estatuto que nos ocupa, así como las enmiendas relevantes de manera integral. Al realizar esta tarea, también debemos estar atentos a las facultades delegadas estatutariamente al organismo administrativo, las cuales delimitan su autoridad.
Primeramente, cuestionamos la aplicabilidad del citado Art. 22 a gestiones ajenas a la adquisición de bienes y ser-vicios no profesionales a través de la ASG. En el contexto de la controversia que tenemos ante nuestra consideración, la interpretación adoptada para justificar la supuesta su-misión de la JSMP-UPR a los procesos ante la JRS-ASG concerniente a esta disposición resulta forzada.
Cabe señalar que nos encontramos ante un postulado claro, libre de ambigüedad. Según indicamos anterior-mente, el Art. 22 del Plan, supra, posibilita, por vía de excepción, que entidades gubernamentales excluidas por el propio Plan puedan aprovecharse de los trámites de com-pra implementados por la ASG. De este modo, se les per-mite participar, voluntariamente y mediante acuerdo, de los trámites para procurar bienes y servicios no profesiona-les a través de los procesos establecidos por la ASG. Ambas condiciones se encuentran ausentes en este caso. De una parte, no consta en autos acuerdo alguno entre la UPR y la ASG conforme lo exige taxativamente la medida.
Los hechos presentados en estos recursos tampoco inci-den con la compra de bienes y servicios a tenor del Plan. Todas las gestiones encaminadas a atraer proponentes para el desarrollo del proyecto se encauzaron mediante el proce-dimiento provisto en el Reglamento de Adjudicación de Pro-*982yectos de Mejoras Permanentes de la Universidad de Puerto Rico, Reglamento Núm. 8369, Universidad de Puerto Rico, 5 de jimio de 2013, y estuvieron a cargo exclusivamente de la JSMP-UPR, sin intervención alguna de la ASG.
Por último, aun asumiendo que el Art. 22 del Plan, supra, aplica a los hechos de este caso, contrario a lo inti-mado por la JRS-ASG y el Tribunal de Apelaciones, el re-querimiento de información atinente al RUL, per se, no implica que la JSMP-UPR haya consentido a allanarse a los trámites de revisión provistos en el Plan.
No existe en autos documentación que evidencie algún acto deliberado por parte de la JSMP-UPR que sustente su intención de acogerse a los procesos relacionados a la JRS-ASG. Como parte del trámite de cualificar a los proponentes mediante el RFQ, la JSMP-UPR simplemente les requirió verificar que no estaban impedidos de contratar con el Go-bierno de Puerto Rico. De esta manera, la UPR se asegura que estos han sido cualificados bajo los estándares estable-cidos en el RUL.(29) Sin embargo, ello no implica que la ad-judicación que, eventualmente, haga la JSMP-UPR relacio-nada con una propuesta estará sujeta a la jurisdicción de la JRS-ASG. Por el contrario, cualquier parte inconforme con la determinación de la UPR deberá solicitar revisión judicial directamente ante el Tribunal de Apelaciones, a tono con la See. 4.2 de la LPAU, según enmendada, 3 LPRA see. 2172, sin interferencia de la JRS-AGS.
B. Aireko
Por su parte, Aireko sostiene que la Ley Núm. 153-2015 extendió la jurisdicción revisora de la JRS-ASG a todas las entidades regidas por la LPAU sin excluir a la UPR.(30) Sin *983embargo, contrario a lo argumentado por Aireko y según mencionamos anteriormente, al ampliar el alcance de los procesos de revisión a través de la JRS-ASG, la Ley Núm. 153-2015 cualificó el nuevo ámbito de autoridad de este cuerpo revisor a las determinaciones de agencias, instru-mentalidades o entidades gubernamentales de la Rama Eje-cutiva “no excluida[s] del [...] Plan”. See. 5 de la Ley Núm. 153-2015, enmendadora del Art. 55(a) del Plan, 3 LPRAAp. XIX.
Del mismo modo, las enmiendas a la LPAU referentes a reconsideraciones en casos de adjudicación de subastas y a los procesos de revisión judicial hacen la salvedad que será la JRS-ASG o la entidad apelativa que corresponda quien deba intervenir.(31) Por lo tanto, el propio estatuto reconoce que el trámite ante la JRS-ASG no resulta obligatorio para todos los componentes gubernamentales afectados.
En fin, a base del texto inequívoco, así como de una lectura integral del Plan y sus enmiendas, concluimos que la JRS-ASG carecía de autoridad para intervenir en la determinación de la JSMP-UPR. Debemos tener presente que, siendo su jurisdicción limitada, las agencias adminis-trativas únicamente están autorizadas a asumir aquellas funciones que se le hayan delegado expresamente me-diante mandato legislativo.
Resolvemos, por lo tanto, que erró el Tribunal de Apela-ciones al declararse sin jurisdicción y referir las controver-sias consignadas en los recursos de epígrafe a la JRS-ASG para su disposición.(32)
*984IV

Conclusión

Por los fundamentos anteriormente indicados, se revoca la Sentencia del Tribunal de Apelaciones emitida el 10 de marzo de 2016 y se devuelven los autos al foro apelativo intermedio para procedimientos ulteriores conforme a lo aquí dispuesto.

Se dictará sentencia de conformidad.


 Este mecanismo, según provisto en el Art. 20 del Reglamento de Adjudicación de Proyectos de Mejoras Permanentes de la Universidad de Puerto Rico, Reglamento Núm. 8369, Universidad de Puerto Rico, 5 de junio de 2013, se utiliza para aquellos casos en que, debido a las particularidades del proyecto del que se trata, no existe una lista de empresas cualificadas para realizar la obra. De este modo, se identifican pro-ponentes potenciales que cumplan con unos requisitos mínimos de aptitud, experien-cia y capacidad económica en función de las exigencias propias de la labor programada.


 En español, vivario se define como “[u]na instalación para conservar anima-les vivos de pequeño tamaño [...] M. Moliner, Diccionario de uso del español, 3ra ed,, Madrid, Ed. Gredos, 2007, Vol. II, pág. 3065. En este caso, el vivario será desti-nado para fines de observación e investigación científica.


 Véase Aviso de Lista de Proponentes Potenciales de 5 de marzo de 2016. Caso Núm. CC-2016-347, Pieza 6, Apéndice de la Petición de certiorari, pág. 1556.


 El requerimiento de propuestas, o RFP (por sus siglas en inglés), representa una alternativa al proceso de subasta para la adquisición de bienes y servicios por parte del Gobierno. Se distingue por ser un mecanismo informal que permite nego-ciaciones entre las partes, tanto en lo concerniente a los términos de la propuesta como en el precio, previo a la adjudicación de la buena pro. Maranello et al. v. O.A.T., 186 DPR 780 (2012) (Sentencia); Caribbean Communications v. Pol. de PR, 176 DPR 978 (2009); R & B Power v. E.L.A., 170 DPR 606 (2007).


 El 27 de mayo de 2016, la Agencia de Protección Ambiental de los Estados Unidos (EPA, por sus siglas en inglés), presentó ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico una reclamación en contra de F&R Contractors Corp. y F&R Contractors, LLC por violaciones a varias disposiciones del Clean Water Act (CWA). U.S. v. F&R Contractors Corp., et al., Civil No. 16-1666. Según la demanda, entre enero de 2004 y octubre de 2007, en el proceso de administración y construcción de ciertos proyectos residenciales, las empresas concernidas descargaron ilegalmente escorrentías pluviales contaminadas, las cuales discurrieron hasta cuerpos de agua de Estados Unidos, según definidos en el estatuto. Todo esto ocurrió en contravención con las disposiciones del CWA. En esa misma fecha se sometió un acuerdo entre las partes titulado Consent Decree. En el documento se indicó que F&R comparecía voluntaria-mente para asegurar su implementación. Posteriormente, se presentó una modifica-ción al acuerdo para, entre otros asuntos, clarificar que tres de los accionistas de las entidades demandadas eran dueños, en parte, de F&R.


 En mayo de 2012, durante un proceso de demolición y renovación llevado a cabo en el noveno piso de la Torre Norte del Centro Gubernamental Minillas en San Juan, Puerto Rico, se removió de instalaciones dentro del edificio, se arrojó en con-tenedores de basura en el exterior del edificio y posteriormente se trasladó material contaminado con asbesto sin tomar las debidas precauciones. En ese momento, Ai-reko operaba en calidad de contratista de la obra y, a su vez, había subcontratado los servicios de otra compañía para ayudar en la demolición.
Como resultado de lo anterior, se iniciaron procesos criminales en el Tribunal de Distrito Federal para el Distrito de Puerto Rico en contra de Aireko y dos de sus empleados por violación a varias disposiciones federales de protección ambiental. A esos efectos, según consta en los expedientes correspondientes del foro federal, pri-meramente, el 6 de diciembre de 2013 se sometieron cargos en contra de Kenneth M. Báez-Alers, empleado de Aireko, quien para esa fecha se desempeñaba como Project Manager (era responsable de las operaciones de demolición y renovación en el lugar). U.S. v. Kenneth M. Báez-Alers, Criminal No. 13-871. Posteriormente, el 13 de julio de 2015, Aireko fue acusada por un Gran Jurado Federal. U.S. v. Aireko Construction Company, Criminal No. 16-448. Finalmente, el 19 de agosto de 2016 se sometió una acusación en contra de Edgardo Albino, vicepresidente de operaciones de Aireko. U.S. v. Edgardo Albino, Criminal No. 15-527.
En diferentes fechas durante el 2013, 2015 y 2016, cada uno de los acusados llegó a un arreglo con el Departamento de Justicia federal y suscribió un acuerdo o Plea Agreement, mediante el cual aceptó los hechos constitutivos de violaciones a las leyes y a la reglamentación federal, según relatados anteriormente. Véanse: Plea Agreement, Docket Núm. 6, presentado el 6 de diciembre de 2013 en U.S. v. Kenneth M. Báez-Alers, Criminal Núm. 13-871; Plea Agreement, Docket Núm. 43, presentado el 11 de enero de 2016 en U.S. v. Aireko Construction Company, Criminal Núm. 15-448, y Plea Agreement, Docket Núm. 4, presentado el 19 de agosto de 2015 en U.S. v. Edgardo Albino, Criminal Núm. 15-527.


 Aireko solicitó la reconsideración el 8 de enero de 2016, mientras que F&R hizo lo propio el 12 de enero de 2016. Resolución Panel de Reconsideración #2 JSMP-UPR.


 Aireko recurrió al foro apelativo intermedio el 20 de enero de 2016 y F&R el 27 de enero de 2016.


 Esta notificación no se envió ni a OIC ni a F&R.


 Reglamento del Registro Único de Licitadores del Gobierno de Puerto Rico, Reglamento Núm. 8182, Administración de Servicios Generales, 20 de abril de 2012 (Reglamento Núm. 8182).


(11) Es preciso señalar que únicamente Aireko aboga por la jurisdicción de la JRS-ASG como último foro revisor en el trámite administrativo con facultad para entender en el asunto que nos ocupa. Tanto los peticionarios en ambos recursos, como P&R, coinciden en que la tarea revisora recae en el Tribunal de Apelaciones.


 A continuación reproducimos la definición de “Rama Ejecutiva” consignada en el Art. 4 del Plan de Reorganización Núm. 3 de 21 de noviembre de 2011, según enmendado (Plan), 3 LPRAAp. XIX:
“Para los propósitos de este Plan, los siguientes términos tendrán el significado que se dispone a continuación, salvo que del propio texto del Plan se desprenda lo contrario, [...]
[[Image here]]
“(s) Rama Ejecutiva.—Todos los departamentos, dependencias, agencias e ins-trumentalidades de la Rama Ejecutiva del Gobierno de Puerto Rico, excepto las cor-poraciones públicas y subdivisiones políticas del Gobierno de Puerto Rico, la Oficina de Ética Gubernamental, la Universidad de Puerto Rico y la Comisión Estatal de Elecciones. (Énfasis nuestro).


 Arts. 22-38 del Plan, 3 LPRAAp. XIX.


 Arts. 39-43 del Plan, 3 LPRAAp. XEX.


 Arts. 51-68 del Plan, 3 LPRAAp. XIX.


 Art, 39 del Plan, 3 LPRAAp. XIX.


 Art. 42 del Plan, 3 LPRAAp. XIX,


 Art. 42(a) del Plan, 3 LPRA Ap. XIX.


 Arts. 4.1-4.3 del Reglamento Núm. 8182.


 Art. 5.1 del Reglamento Núm. 8182, supra.


 El Art. 5.3 del Reglamento Núm. 8182, supra, enumera las causales para suspender a un licitador previamente inscrito y, como consecuencia, excluirlo del Re-gistro Único de Licitadores (RUL).


 5.4 (jei Reglamento Núm. 8182, supra.


 Art. 5.5 del Reglamento Núm. 8182, supra.


 El Art. 1.7(r) del Reglamento Núm. 8182, supra, pág. 8, define el término “Rama Ejecutiva” de la manera siguiente:
“[Tjodos los departamentos, dependencias, agencias e instrumentalidades de la Rama Ejecutiva del Gobierno de Puerto Ricp, incluyendo los municipios y corpora-ciones públicals]. Se excluye a la Oficina de Ética Gubernamental, a la Universidad de Puerto Rico y a la Comisión Estatal de Elecciones”. (Énfasis suplido).


 Conforme a esta pieza legislativa, le corresponde a la JRS-ASG, además de revisar las adjudicaciones de la Junta de Subastas de la ASG, intervenir en impug-naciones de subastas “hechas por cualquier otra agencia, instrumentahdad o entidad gubernamental de la Rama Ejecutiva no excluida del presente Plan". (Énfasis suplido). See. 5 de la Ley Núm. 153-2015, enmendadora del Art. 55(a) del Plan, 3 LPRAAp. XIX.


 Ley Núm. 170 de 12 de agosto de 1988 (3 LPRA see. 2101 et seq.).


 Así surge del propio texto de la Ley de Procedimiento Administrativo Uni-forme (LPAU) al disponer que en estos casos la parte adversamente afectada podrá solicitar reconsideración ante la agencia o acudir ya pea a la JRS-ASG “o la entidad apelativa que corresponda en ley o reglamento [...] (Énfasis suplido). Art. 9 de la Ley Núm. 153-2015, enmendador de la Sec. 3.19 de la LPAU, 3 LPRA see. 2169.
Igualmente, se reconoce que concurren vías alternas al establecer los términos para presentar la revisión judicial de una orden o resolución final de “la agencia, de la Junta Revisora de Subastas de la Administración de Servicios Generales, o de la enti-dad apelativa de subastas, según sea el caso [...] (Énfasis suplido). Sec. 10 de la Ley Núm. 153-2015, enmendadora de la See. 4.2 de la LPAU, 3 LPRA see. 2172.


 Sobre este particular, la Sección 6e del Request for Qualifications for General Contractor Prequalification (RFQ) dispone:
“Debarment Status: By signing below, the interested General Contractor certifies that it is not currently debarred from performing public work for the Commonwealth of Puerto Rico”. (Énfasis suplido). Caso Núm. CT-2016-0006, Pieza 5, Apéndice de la Solicitud de Certificación Intraiurisdiccional, pág. 1450.


8) La JSMP-UPR puede establecer aquellos requisitos o criterios que estime necesarios para determinar la elegibilidad de los proponentes a proyectos ante su consideración.


 Asimismo, Aireko argumenta que, en virtud de la Ley Núm. 153-2015, el esquema provisto en el RUL le aplica a la UPR. No obstante, esta ley enmendatoria no amplió la facultad revisora de la JRS-ASG a determinaciones de la UPR. Por lo tanto, el planteamiento atinente al RUL resulta irrelevante al asunto de índole es-trictamente jurisdiccional que nos ocupa.


 Seos. 9 y 10 de la Ley Núm. 153-2015, enmendadoras de las Secs. 3.19 y 4.2 de la LPAU, 3 LPRA sees. 2169 y 2172, respectivamente,


 Conforme a la determinación que hemos tomado, se hace innecesario dispo-ner del resto de los errores presentados en ambos recursos.